DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claim 17 in the reply filed on 01 August 2022 is acknowledged.
Claims 1-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 August 2022.

Claim Objections
Claim 17 is objected to because of the following informalities:  in the fifth to last line, the word “forth” should be written as “fourth”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Flitsch (US 20150301524) in view of Wasson (US 20200057085) and Hirschel (US 20180155752).
	Flitsch discloses a method of providing a cleanspace fabricator (Figure 2:200) configured to utilize at least a first substrate (Figure 12:1225), wherein the cleanspace fabricator maintains particulate and biological sterility cleanliness.  First and second toolpods (Figure 2:260) are deployed along the periphery of the cleanspace fabricator, and each toolpod includes a processing apparatus (e.g. first and second processing apparatuses).  This is described in at least paragraphs [0060]-[0076].  Robotics (Figure 5A:530) are used to provide automation to move the first substrate between toolpod locations.  A third toolpod (Figure 4:450, 451) is used to complete an input/output function and accept the at least first substrate into the cleanspace fabricator. The first substrate may be a single use element, and may be configured to support a first sample comprising either cells or isolated nucleic acid.  Flitsch, however, does not expressly state that the first substrate includes a bioreactor configured to produce a vaccine product.
	Wasson discloses a method of forming a vaccine product in which a cleanspace fabricator (Figure 1:100) utilizes at least a first substrate (Figure 7:701) comprising a bioreactor (Figure 7C:715).  At least paragraph [0041] states that the bioreactor may be configured to perform a cell culture assay.  Paragraphs [0525]-[0577] teach that the first substrate additionally includes a purification element (Figure 7C:713).  Paragraphs [0801] and [1256]-[1257] indicate that the purification element may be a centrifuge, a filter and/or a chromatography column.  Wasson additionally teaches that the first substrate includes a fluid handling means (Figure 7C:711) comprising a first valve and a first chemical sensor (Figure 7C:714).  Paragraph [1472] states that the first substrate also includes a first identification element, such as a barcode.  Samples are moved into the bioreactor using the fluid handling means, and fluid comprising the product is allowed to flow out of the bioreactor and into the purification unit.  Wasson teaches in at least paragraph [0622] that products are collected from the first substrate and moved to fill finish processing equipment (i.e. fourth toolpod) configured to package the products (“a module may be configured to automatically dispense prescription or other pharmaceutical drugs. The module may also have other components such as packet sealers and label printers that make packaging and dispensing drugs safe and effective”).
	Hirschel discloses a method of forming a vaccine product that involves culturing a cell population in at least one bioreactor (Figure 16:122) supported on at least one substrate (Figure 16:120).  Paragraphs [0050], [0190] and [0221]-[0224] teach that a first sample comprising cells is placed into the bioreactor.  Following culture, a product fluid stream is collected from the bioreactor and sent to a purification element that may include an affinity column, dialysis module and/or a diafiltration module.  This is described in at least paragraphs [0027]-[0030] and [0170]-[0226].
	Before the effective filing date of the claimed invention, it would have been obvious to use the Flitsch cleanspace fabricator to manufacture a purified vaccine product using at least one substrate that includes a bioreactor, purification element, valve, identification element and chemical sensor.  Wasson and Hirschel each demonstrate how this may be accomplished by coupling a bioreactor to a purification element within at least one portable cartridge/module.  Hirschel, in particular, teaches that it is useful to develop patient-specific vaccines using automated systems configured to purify a cell product, such as an antibody (immunoglobulin).  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Kozbial (US 10647954) and Biffiger (US 20170321443) disclose the state of the art regarding cell engineering and culture devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799